Citation Nr: 1705641	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  14-02 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to death pension benefits. 

2.  Entitlement to accrued benefits.

3.  Entitlement to service connection for dependency and indemnity compensation (DIC) benefits based on cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1951 to September 1954.  The appellant is the widow of the Veteran, who died in September 1988. 

This case comes before the Board of Veterans' Appeals (the Board) from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This case has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appellant's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

The contents of the electronic claims file currently available for review by the Board are entirely contained in the Virtual VA system and the VBMS.  However, it appears that a portion of the pertinent contents of the claims file has not been properly associated with these electronic databases and is currently missing and unavailable for review.

There are no documents in the electronic claims folder from August 1989 until November 2011.  From review of the electronic claims file including documents noted as reviewed in the January 2014 Statement of the Case, the Board has deduced that the electronic claims file is missing documents from between March 2011 and November 2011, including but not limited to at least the following documents:  the appellant's June 2011 claim; a care expense statement received on June 27, 2011; treatment reports dated October 24, 2011; an aid and attendance examination dated March 21, 2011; and a November 2011 Duty to Assist notification letter.  

The Board contacted the RO in December 2016 and requested that the RO locate the Veteran's records, to which the RO responded that all documents that were currently in the Veteran's claims file could be found in VBMS and Virtual VA.  As there are still outstanding records as referenced above, the RO should attempt to rebuild the record by locating these outstanding documents and associating them with the electronic claims file upon remand.  If they are no longer available, the appellant should be properly notified and provided an opportunity to (re-)submit any evidence in support of her claims.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any outstanding records with the electronic claims folder, specifically including but not limited to evidence from between March 2011 and November 2011, including the original claim; care expense statement received on June 27, 2011; treatment reports dated October 24, 2011; and the aid and attendance examination dated March 21, 2011.      

The AOJ should take all procedurally appropriate actions to rebuild the contents of the claims file.  Actions should include, but not be limited to, providing specific notice requesting the appellant to provide copies of pertinent missing documents (or other information which may lead to obtaining a copy of missing contents) that may be in her possession, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the appellant.

After obtaining any necessary contact information and authorization from the appellant, obtain copies of any outstanding treatment records from any provider identified by the appellant that are missing from the claims file, as well as outstanding VA treatment and evaluation records relating to the appellant's claims for the entire appeal period.  All records secured should be associated with the claims file.

2.  All attempts to rebuild the missing contents of the original claims file in accordance with proper procedures must be completed and documented in narrative form.  Documentation of the efforts to obtain the missing contents and/or rebuild the missing contents of the electronic claims file must be associated with the claims file.

3.  After completion of the above, readjudicate the issues on appeal.  If any determination remains adverse to the appellant, the appellant and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


